Citation Nr: 0429562	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  03-05 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Strommen, Counsel




INTRODUCTION

The veteran served on active duty from August 1961 to August 
1963.

In a December 1999 decision the RO denied the veteran's claim 
for service connection for a left ankle disability as not 
well grounded.  In a December 2001 rating decision the RO re-
adjudicated the veteran's claim for service connection for a 
left ankle disability on the merits pursuant to the 
requirements of the Veteran's Claims Assistance Act (VCAA), 
and again denied the claim.  The veteran filed a notice of 
disagreement (NOD) in January 2002.  The RO issued a 
statement of the case (SOC) in January 2003, and the veteran 
filed a substantive appeal in February 2003.  In March 2003, 
the RO issued a supplemental SOC (SSOC) addressing additional 
evidence received concerning the veteran's claim.

As a final preliminary matter, the Board notes that, 
previously, the veteran perfected an appeal as to the denials 
of service connection for a left knee and for a low back 
disability.  In October 2003, the Board of Veterans' Appeals 
(Board) remanded these matters to the RO, via the Appeals 
Management Center (AMC), in Washington, DC.  The requested 
development has not been completed and these claims are 
currently pending with the AMC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The only medical opinion to address the medical 
relationship between a current left ankle disability and 
military service weighs against the claim.  




CONCLUSION OF LAW

The criteria for service connection for a left ankle 
disability are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim have been accomplished.

In an October 2001 letter, the January 2003 SOC, and the 
March 2003 SSOC, VA notified the veteran of the legal 
criteria governing the claim.  In each instance, the veteran 
was given an opportunity to respond.  Thus, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been afforded ample opportunity to submit such information 
and evidence.  

The Board also finds that the October 2001 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and what evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In this letter, VA requested that the 
veteran provide information to enable it to attempt to obtain 
any outstanding medical evidence pertinent to the claim on 
appeal.  The letter also invited the veteran to send in any 
evidence in his possession.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," the Secretary 
receives a complete or substantially complete application for 
VA-administered benefits.  
In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the rating action on appeal.  However, the Board finds that 
the lack of pre-adjudication notice in this case has not, in 
any way, prejudiced the appellant.  

The initial rating action in this case was issued in December 
1999, prior to the enactment of the VCAA in November 2000.  
Compliance with the VCAA was not completed until January 
2003. In March 2003, after all appropriate notice and 
assistance had been provided, the RO adjudicated the 
veteran's claim for the first time after compliance with the 
VCAA.  Therefore, all pertinent records were in the claims 
file prior to the RO's initial post-VCAA notice adjudication 
of the veteran's claim.  Given the RO's compliance with VCAA, 
and the RO's post-compliance adjudication of the claim, there 
is no additional action to be taken by the RO, and no benefit 
to the veteran in returning his claim to the RO for yet 
another post-VCAA adjudication.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran.  The RO has obtained the 
veteran's identified treatment records, and has arranged for 
the veteran to undergo several VA examinations in connection 
with his claim.  Moreover, the veteran has been given the 
opportunity to submit evidence to support his claim, which he 
has done.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence that has 
not been obtained.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim for service connection for left 
ankle disability.  

II.  Factual Background

The veteran's service medical records show that, during 
active duty, he was treated for a sprain of his left ankle in 
February 1962 after he sustained a twisting injury.  The 
veteran submitted two photographs of himself  in military 
uniform wearing a cast around his left foot.  In his medical 
history questionnaire completed in connection with his 
separation examination in July 1963, he reported that his 
health was good and denied having any history of rheumatic 
fever or joint pain or other musculoskeletal problems 
involving his left ankle joint.  The veteran was discharged 
from active duty in August 1963.

In August 1999, he filed a claim for service connection for a 
left ankle disability.  On VA examination in October 1999, he 
reported that he had pain in his left ankle that he 
attributed to walking and to rheumatic fever.  X-rays of his 
left ankle revealed calcaneal spurs.  

The report of a VA examination in June 2002 shows that the 
veteran reported injuring his ankles during active duty.  
Examination of his left ankle produced a diagnosis of mild 
left ankle strain with radiographic evidence of a tiny spur 
along the posterior inferior calcaneus and no evidence of 
fracture of his left tibia or fibula.  The examining 
physician reviewed the veteran's medical history and 
acknowledged his prior history of left ankle sprain in 
service in February 1962, and noted that it was common 
practice to place a sprained ankle in a cast, especially when 
a patient was unable to keep his weight off of it.  However, 
it was the examiner's opinion that because the veteran did 
not have documented evidence of continual treatment for a 
left ankle disability since his release from active service, 
it was difficult for the physician to relate the veteran's 
present ankle condition to his injury of approximately 40 
years earlier.  The examiner thus held the opinion that it 
was not at least as likely as not that the veteran's current 
left ankle disability was related to the February 1962 left 
ankle injury in service.

II.  Analysis

The veteran contends that his current left ankle disability 
is related to his period of active service because he 
contracted pneumonia in service which went untreated for 
several months and eventually became rheumatic fever 
resulting in his current joint pain.

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or from  aggravation of a 
pre-existing injury or disease in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d).  Service connection requires findings as 
to the existence of a current disability and a connection 
between the veteran's service and the disability.  Watson v. 
Brown, 4 Vet. App. 309 (1993).  

The evidence of record clearly establishes that the veteran 
has a current left ankle disability and that he injured his 
left ankle in service.  However, as noted, these are not the 
only requirements for an award of service connection.  There 
must also be competent evidence of a medical relationship 
between the injury in service and the current disability.

The only medical evidence of record directly addressing the 
relationship between the veteran's current left ankle 
disability and his active service is the opinion of the June 
2002 VA examiner.  The examiner found that the veteran's left 
ankle disability was not related to his injury in service.  
Hence, the only competent nexus evidence pertaining to the 
veteran's left ankle disability weighs against the claim, and 
the veteran has neither presented, nor alluded to the 
existence of any contrary medical opinion (i.e., medical 
evidence that establishes a medical relationship between 
current shoulder and/or low back disability and service).  

With regard to the veteran's assertion that his left ankle 
disability is related to his contraction of rheumatic fever 
in service, the Board notes that the service medical records 
are negative as to treatment for rheumatic fever.  While the 
Board does not doubt the sincerity of the veteran's belief 
that his current left ankle disability is related to his 
service, as a layperson without the appropriate medical 
training and expertise, the veteran simply is not competent 
to provide a probative opinion on a medical matter, such as 
whether he has a specific disability, and the medical 
relationship, if any, between that disability and service.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As indicated above, the only competent 
evidence on the question of medical nexus does not support a 
relationship between the veteran's active service and his 
current left ankle disability.  

Accordingly, the claim for service connection for a left 
ankle disability must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for a left ankle disability is denied.




____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



